Title: From Thomas Jefferson to Van Damme, 25 July 1788
From: Jefferson, Thomas
To: Damme, Pieter Bernhard van


          
            á Paris ce 25me. Juillet. 1788.
          
          J’ai reçu, Monsieur, il y a deux jours, les livres que vous m’avez expedié, en assez bon etat, et je m’empresse de vous envoyer ordre pour le paiment. Vous la trouverez ci-jointe, addressée á mes amis Messieurs Nicholas et Jacob Van Staphorst. Je vous prierai de rayer des notes que je vous ai laissé les livres suivantes, que j’ai trouvé l’occasion d’acheter ailleurs depuis la date de mes notes, c’est à dire,
          
            Senecae Philosophica.
            Virgil Sedani.
            Aristenaeti epistolae.
            Aesopi fabulae.
            Diodorus Siculus Graecé.
            Juliani opera.
            Suetonius.
          
          Vous aurez la bonté de me fournir ce qui restera après avoir rayé de mes notes les livres que je viens de nommer, et j’attendrai cette fourniture d’ici au mois de Septembre, quand la vente, que vous m’annoncez, sera faite. J’ai l’honneur d’etre, Monsieur votre tres humble et trés obeissant serviteur,
          
            
              Th: Jefferson
            
          
        